                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5
                                Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                        9
                                2850 W. Horizon Ridge Parkway, Suite 200
                      10        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      11        Email: dkrieger@kriegerlawgroup.com
                                Attorneys for Plaintiff
                      12
                                                          UNITED STATES DISTRICT COURT
                      13
                                                                   DISTRICT OF NEVADA
                      14
                                LAWRENCE KNOBEL,                             Lead Case No.: 2:19-cv-01099-GMN-NJK
                      15                                                     [Consolidated with 2:19-cv-01101-JCM-VCF]
                                                     Plaintiff,
                      16        vs.
                                                                   JOINT MOTION TO EXTEND TIME TO
                      17
                                EQUIFAX INFORMATION SERVICES, LLC; FILE STIPULATION OF DISMISSAL OF
                      18        et al,                             EQUIFAX INFORMATION SERVICES,
                                                                   LLC
                      19                       Defendants.
                                                                               [SECOND REQUEST]
                      20        KATHRYN KNOBEL,
                      21                             Plaintiff,                Complaint filed: June 25, 2019
                      22        vs.
                      23        EQUIFAX INFORMATION SERVICES, LLC,
                      24        et al.,

                      25                             Defendants.

                      26              Plaintiffs Lawrence Knobel; and Kathryn Knobel (“Plaintiffs”) and Defendant Equifax

                      27        Information Services, LLC; (“Equifax” or “Defendant”) (collectively, the “Parties”), by and

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01099-GMN-NJK Document 58 Filed 03/04/20 Page 2 of 2



                                through their counsel of record, hereby move jointly to extend their deadline to file a Stipulation
                         1

                         2      of Dismissal of Equifax (30) thirty days:

                         3             1.      The Parties settled this matter on January 8, 2020 [ECF Dkt. 52].

                         4             2.      Plaintiff’s deadline is March 2, 2020.
                         5
                                       3.      The Parties are in the final stages of completing their settlement agreement, for which
                         6
                                all material terms have been agreed to. All that remains is performance of the agreed-upon terms,
                         7
                                which that parties agree will be completed shortly.
                         8
                                       4.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
                         9

                      10        of Equifax to allow them additional time to finalize the settlement agreement.

                      11               5.      Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than April
                      12        1, 2020.
                      13
                                     DATED March 4, 2020.
                      14
                                 KNEPPER & CLARK LLC                                  CLARK HILL PLLC
                      15
                                 /s/ Miles N. Clark                                   /s/ Jeremy J. Thompson
                      16         Matthew I. Knepper, Esq., SBN 12796                  Jeremy J. Thompson, Esq., SBN 12503
                                 Miles N. Clark, Esq., SBN 13848                      Email: jthompson@clarkhill.com
                      17
                                 Email: matthew.knepper@knepperclark.com
                      18         Email: miles.clark@knepperclark.com                  Counsel for Defendant
                                                                                      Equifax Information Services LLC
                      19         KRIEGER LAW GROUP, LLC
                                 David H. Krieger, Esq., SBN 9086
                      20         Email: dkrieger@kriegerlawgroup.com
                      21         Counsel for Plaintiff
                      22                                              ORDER GRANTING
                      23         EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
                      24                                 EQUIFAX INFORMATION SERVICES LLC
                      25        IT IS SO ORDERED.
                      26                                               _________________________________________
                                                                       Gloria M. Navarro, District Judge
                      27                                               UNITED STATES DISTRICT COURT

                      28                                               DATED this ____
                                                                                   6 day of March, 2020.

                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
